DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna [5987453] in view of He [2012/0209873].

With regard to claim 1 Krishna teaches A computer-implemented method for executing a query (Krishna, Column 4 line 48 “a user (a human or a program) may submit a join query to retrieve information from the database 30”) across different tables (Krishna, Column 4 line 20-21 “a customer table (‘Table R’) 32 and a transaction table (‘Table S’) 34”) included in a database (Krishna, Column 4 line 20 “database 30 is a relational database”), the method comprising: 
	executing a first portion as the first predicate of the operation (Krishna, Column 8, lines 63-64 “B1 will be the bitmap for ‘R.a=S.a’” which may include conditions for specific tables (Column 6 line 8 “the single-table predicate (R.month>”September”)”) of the query (Krishna, Column 4 line 48 “a user (a human or a program) may submit a join query to retrieve information from the database 30”; such as query Example 10 on Column 8) against a first table (Krishna, Column 4 lines 27-28 “the customer table 32 includes a record for each customer”; Figure 2A 32 see table ‘R’) included in the database (Krishna, Column 4 line 20 “database 30 is a relational database”) to generate a first result (Krishna, Column 5 lines 27-32, “field-fragment map 60 for Table R”) bitmap as the bitmap generated when evaluating the first predicate (Krishna, Column 8, lines 63-64 “B1 will be the bitmap for “R.a=S.a”), wherein each bit in the first result bitmap as the generation of the B1 bitmap (Krishna, Column 8 lines 65-67 “bitmap B1 can be used to eliminate fragments from Tables R and S”) corresponds to a respective value included in a first set of values as the values of the B1 bitmap which satisfy the query predicate (Id) will be determined from the evaluation of the table fragments (Krishna, Column 5 lines 30-31 “Each entry 62 matches a particular state 64 to a list 66 of fragments from Table R that contains records that match the particular state”); 
	executing a second portion as the second predicate of the operation (Krishna, Column 8, lines 64 “B2 will be the bitmap for “S.a=T.a”) which may include conditions for specific tables (Column 6 line 8 “the single-table predicate (R.month>”September”)”) of the query (Krishna, Column 4 line 48 “a user (a human or a program) may submit a join query to retrieve information from the database 30”; such as query Example 10 on Column 8) against a second table (Krishna, Column 4 line 36-37 “the transaction table 34 includes a record”; Figure 2B 34 see table ‘S’) included in the database (Krishna, Column 4 line 20 “database 30 is a relational database”) to generate a second result  bitmap as the bitmap generate when evaluating the second predicate (Krishna, Column 8 lines 66-67 “bitmap B2 can be used to eliminate fragments from Tables S and T”), wherein each bit of the second result bitmap corresponds to a respective value included in a second set of values as the values of the B2 bitmap which satisfy the query predicate (Id) will be determined from the evaluation of the table fragments (Krishna, Column 5, lines 17-19 “Each entry 72 matches a particular state 74 to a list 76 of fragments from Table S that contain records that match the state”); 
	generating a third result bitmap (Krishna, Column 9 lines 1-5 “a bitmap B3 is constructed by combining the bitmaps B2 and B2”) based on the second result bitmap as B2 (Id) and a bit… index associated with the second table (Krishna, Column 5 lines 46-50 “the join fragment map may be composed of a single fragment-fragment map 80, formed by combining the two fragment maps 60 and 70.  The fragment-fragment map may be created by eliminating the state columns 64 and 74 from the two field-fragment maps”), wherein each bit of the third result bitmap corresponds to a respective value included in the first set of values (Krishna, Column 5, lines 62-68 “the bitmap 90 includes a row 92 for each fragment of Table R and a column 94 for each fragment of Table S”); and 
	generating at least one query result (Krishna, Column 3 line 56-57 “The result of a join operation may be returned directly to a user or may be further processed before it is returned to a user”) based on the first result bitmap as B1 (Krishna,  and the third result bitmap as B3 (Id).
	Krishna does not explicitly teach a bit- slice index.  He teaches a bit- slice index (He, ¶57 “A particular type of bitmap index that may be used is a bit-sliced index (BSI)”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by Krishna to use the BSI type of bitmap index it yields the predictable results of indexing attributes on integers or floating point numbers using a known format that is capable of efficiently calculating bitwise operations (He, ¶54).

With regard to claims 2 and 12 the proposed combination further teaches wherein the first portion of the query as the first predicate of the operation (Krishna, Column 8, lines 63-64 “B1 will be the bitmap for “R.a=S.a” which may include conditions for specific tables (Column 6 line 8 “the single-table predicate (R.month>”September”)”) corresponds to a first condition such as R.a=S.a or R.month>”September” (Id), and the first result bitmap as the bitmap generated when evaluating the first predicate (Krishna, Column 8, lines 63-64 “B1 will be the bitmap for “R.a=S.a”) indicates one or more data records included in the first table that meet the first condition (Krishna Column 7 lines 12-13 “returns the corresponding fragment numbers from each table that contain matching records”).

With regard to claims 3 and 13 the proposed combination further teaches wherein the second portion of the query as the second predicate of the operation  corresponds to a second condition such as S.a=T.a or R.month>”September” (Id), and the second result bitmap as the bitmap generate when evaluating the second predicate (Krishna, Column 8 lines 66-67 “bitmap B2 can be used to eliminate fragments from Tables S and T”) indicates one or more data records included in the second table that meet the second condition as obtaining the matching records from the tables being queried (Krishna Column 7 lines 12-13 “returns the corresponding fragment numbers from each table that contain matching records”).

With regard to claim 4 the proposed combination further teaches wherein the first portion of the query is executed at least partially in parallel with the second portion of the query (Krishna, Column 10, lines 20-21 “If possible, the database system should scan the fragments simultaneously”).

With regard to claims 5 and 14 the proposed combination further teaches wherein a third portion of the query indicates that a JOIN operation (Krishna, Column 8 line 27-28 “the database can handle multiple join predicates”) should be performed between one or more data records extracted from the first table (Krishna, Column 5 lines 27-32, “field-fragment map 60 for Table R”) and one or more data records extracted from the second table (Krishna, Column 5 lines 14-15 “The .

With regard to claim 6 the proposed combination further teaches wherein the first table and the second table are associated with one another via a foreign key relationship (Krishna, Column 6, line 59-61 “the database system can implicitly create a bitmap when a foreign relationship is specified as an integrity constraint”).

With regard to claim 7 the proposed combination further teaches wherein the bit-slice index (He, ¶57 “a bit-slice index (BSI)… The tuples values on an attribute may be represented in a binary format and kept in s bit vectors (i.e. slices), which represent 2s different values.  Categorical attributes may also be indexed by bit-slice indexes, with a mapping from unique categorical values to integer numbers) comprises a mapping from the second set of values to the first set of values (Krishna, Column 5 line 46-47 “ the join fragment map may be composed of a single fragment-fragment map 80”).

With regard to claim 8 the proposed combination further teaches wherein the bit-slice index (He, ¶57 “a bit-slice index (BSI)… The tuples values on an attribute may be represented in a binary format and kept in s bit vectors (i.e. slices), which represent 2s different values.  Categorical attributes may also be indexed by bit-slice indexes, with a mapping from unique categorical values to integer numbers) comprises a mapping from each value included in the second set of values as the first fragment (Krishna, Column 5 line 46-47 “ the join fragment map may be composed of a single fragment- to a binary representation of a particular value (He, ¶57 “a bit-slice index (BSI)… The tuples values on an attribute may be represented in a binary format and kept in s bit vectors (i.e. slices), which represent 2s different values”) included in the first set of values as the second fragment (Krishna, Column 5 line 46-47 “ the join fragment map may be composed of a single fragment-fragment map 80”).

With regard to claims 9 and 16 the proposed combination further teaches wherein generating the third result bitmap (Krishna, Column 9 lines 1-5 “a bitmap B3 is constructed by combining the bitmaps B2 and B2”) comprises assigning each bit of the second result bitmap a particular value included in the first set of values as performing the join operation between the B1 and B2 bitmap data elements (Krishna, Column 5 lines 46-50 “the join fragment map may be composed of a single fragment-fragment map 80, formed by combining the two fragment maps 60 and 70.  The fragment-fragment map may be created by eliminating the state columns 64 and 74 from the two field-fragment maps”).

With regard to claim 10 the proposed combination further teaches executing an AND operation (Krishna, Column 8, line 20 “a logical AND”) between the first result bitmap as B1 (Krishna, Column 9 lines 1-5 “a bitmap B3 is constructed by combining the bitmaps B2 and B2”) and the second result bitmap as B2 (Id)  to generate the at least one query result (Krishna, Column 3 line 56-57 “The result of a join operation may be returned directly to a user or may be further processed before it is returned to a user”).

With regard to claim 11 Krishna teaches A non-transitory computer-readable medium (Krishna, Column 4 line 4 “memory 22”) storing program instructions (Krishna, Column 4 line 7 “programs”) that, when executed by a processor (Krishna, Column 4 lines 4 “processor”), cause the processor to execute a query (Krishna, Column 4 line 48 “a user (a human or a program) may submit a join query to retrieve information from the database 30”) across different tables (Krishna, Column 4 line 20-21 “a customer table (‘Table R’) 32 and a transaction table (‘Table S’) 34”) included in a database (Krishna, Column 4 line 20 “database 30 is a relational database”) by performing the steps of: 
executing a first portion as the first predicate of the operation (Krishna, Column 8, lines 63-64 “B1 will be the bitmap for “R.a=S.a” which may include conditions for specific tables (Column 6 line 8 “the single-table predicate (R.month>”September”)”) of the query (Krishna, Column 4 line 48 “a user (a human or a program) may submit a join query to retrieve information from the database 30”; such as query Example 10 on Column 8) against a first table (Krishna, Column 4 lines 27-28 “the customer table 32 includes a record for each customer”; Figure 2A 32 see table ‘R’) included in the database (Krishna, Column 4 line 20 “database 30 is a relational database”) to generate a first result (Krishna, Column 5 lines 27-32, “field-fragment map 60 for Table R”) bitmap as the bitmap generated when evaluating the first predicate (Krishna, Column 8, lines 63-64 “B1 will be the bitmap for “R.a=S.a”), wherein each bit in the first result bitmap as the generation of the B1 bitmap (Krishna, Column 8 lines 65-67 “bitmap B1 can be used to eliminate fragments from Tables R and S”) corresponds to a respective value included in a first set of values as the values of the B1 bitmap which satisfy the query predicate (Id) will be determined from the evaluation of the table fragments (Krishna, Column 5 lines 30-31 “Each entry 62 matches a particular state 64 to a list 66 of fragments from Table R that contains records that match the particular state”); 
	executing a second portion as the second predicate of the operation (Krishna, Column 8, lines 64 “B2 will be the bitmap for “S.a=T.a”) which may include conditions for specific tables (Column 6 line 8 “the single-table predicate (R.month>”September”)”) of the query (Krishna, Column 4 line 48 “a user (a human or a program) may submit a join query to retrieve information from the database 30”; such as query Example 10 on Column 8) against a second table (Krishna, Column 4 line 36-37 “the transaction table 34 includes a record”; Figure 2B 34 see table ‘S’) included in the database (Krishna, Column 4 line 20 “database 30 is a relational database”) to generate a second result (Krishna, Column 5 lines 14-15 “The field-fragment map 70 indicates which fragments from Table S contains records from which states”) bitmap as the bitmap generate when evaluating the second predicate (Krishna, Column 8 lines 66-67 “bitmap B2 can be used to eliminate fragments from Tables S and T”), wherein each bit of the second result bitmap corresponds to a respective value included in a second set of values as the values of the B2 bitmap which satisfy the query predicate (Id) will be determined from the evaluation of the table fragments (Krishna, Column 5, lines 17-19 “Each entry 72 matches a particular state 74 to a list 76 of fragments from Table S that contain records that match the state”); 
	generating a third result bitmap (Krishna, Column 9 lines 1-5 “a bitmap B3 is constructed by combining the bitmaps B2 and B2”) based on the second result bitmap as B2 (Id) and a bit… index associated with the second table (Krishna, Column 5 lines 46-50 “the join fragment map may be composed of a single fragment-fragment map 80, formed by combining the two fragment maps 60 and 70.  The fragment-fragment map may be created by eliminating the state columns 64 and 74 from the two field-fragment maps”), wherein each bit of the third result bitmap corresponds to a respective value included in the first set of values (Krishna, Column 5, lines 62-68 “the bitmap 90 includes a row 92 for each fragment of Table R and a column 94 for each fragment of Table S”); and 
	generating at least one query result (Krishna, Column 3 line 56-57 “The result of a join operation may be returned directly to a user or may be further processed before it is returned to a user”) based on the first result bitmap as B1 (Krishna, Column 9 lines 1-5 “a bitmap B3 is constructed by combining the bitmaps B2 and B2”) and the third result bitmap as B3 (Id).
	Krishna does not explicitly teach a bit- slice index.  He teaches a bit- slice index (He, ¶57 “A particular type of bitmap index that may be used is a bit-sliced index (BSI)”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by Krishna to use the BSI type of bitmap index it yields the predictable results of indexing attributes on integers or floating point numbers using a known format that is capable of efficiently calculating bitwise operations (He, ¶54).

wherein the step of generating the at least one query result (Krishna, Column 3 line 56-57 “The result of a join operation may be returned directly to a user or may be further processed before it is returned to a user”) comprises performing an aggregation operation (He, ¶54 “bitmap indexes enable efferent computation of aggregates such as SUM and COUNT”) across a combination of the first result bitmap as B1 (Krishna, Column 9 lines 1-5 “a bitmap B3 is constructed by combining the bitmaps B2 and B2”) and the second result bitmap as B2 (Id).

With regard to claim 18 the proposed combination further teaches wherein the step of executing the first portion of the query as the first predicate of the operation (Krishna, Column 8, lines 63-64 “B1 will be the bitmap for “R.a=S.a” which may include conditions for specific tables (Column 6 line 8 “the single-table predicate (R.month>”September”)”) against the first table comprises scanning (Krishna, Column 10, lines 19 “the database system scans the active fragments of one of the tables”) the first table (Krishna, Column 4 lines 27-28 “the customer table 32 includes a record for each customer”; Figure 2A 32 see table ‘R’) to identify one or more data records that meet a condition associated with the first portion of the query (Krishna, Figure 13, 202 “Retrieve Next Record from a fragment of Table R”).

With regard to claim 19 the proposed combination further teaches wherein the step of executing the second portion of the query as the second predicate of the operation (Krishna, Column 8, lines 64 “B2 will be the bitmap for “S.a=T.a”) which may against the second table comprises scanning (Krishna, Column 10, lines 19 “the database system scans the active fragments of one of the tables”) the second table (Krishna, Column 4 line 36-37 “the transaction table 34 includes a record”; Figure 2B 34 see table ‘S’) to identify one or more data records that meet a condition associated with the second portion of the query  (Figure 13 204 “Using Map: Identify fragments of Table S to be scanned for matching records”; 206 “Scan each identified fragment of S for records that satisfy join predicate with the record from R”).

With regard to claim 20 Krishna teaches A system, comprising: a memory (Krishna, Column 4 lines 4 “memory 22”) storing a software application (Krishna, Column 4 line 7 “programs”); and a processor (Krishna, Column 4 line 4 “processor 24”) that, when executing the software application, is configured to perform the steps of: 
executing a first portion as the first predicate of the operation (Krishna, Column 8, lines 63-64 “B1 will be the bitmap for “R.a=S.a” which may include conditions for specific tables (Column 6 line 8 “the single-table predicate (R.month>”September”)”) of the query (Krishna, Column 4 line 48 “a user (a human or a program) may submit a join query to retrieve information from the database 30”; such as query Example 10 on Column 8) against a first table (Krishna, Column 4 lines 27-28 “the customer table 32 includes a record for each customer”; Figure 2A 32 see table ‘R’) included in the database (Krishna, Column 4 line 20 “database 30 is a relational database”) to generate a first result (Krishna, Column 5 lines 27-32, “field-fragment map 60 for Table R”) bitmap as the bitmap generated when evaluating the first predicate (Krishna, Column 8, lines 63-64 “B1 will be the bitmap for “R.a=S.a”), wherein each bit in the first result bitmap as the generation of the B1 bitmap (Krishna, Column 8 lines 65-67 “bitmap B1 can be used to eliminate fragments from Tables R and S”) corresponds to a respective value included in a first set of values as the values of the B1 bitmap which satisfy the query predicate (Id) will be determined from the evaluation of the table fragments (Krishna, Column 5 lines 30-31 “Each entry 62 matches a particular state 64 to a list 66 of fragments from Table R that contains records that match the particular state”); 
	executing a second portion as the second predicate of the operation (Krishna, Column 8, lines 64 “B2 will be the bitmap for “S.a=T.a”) which may include conditions for specific tables (Column 6 line 8 “the single-table predicate (R.month>”September”)”) of the query (Krishna, Column 4 line 48 “a user (a human or a program) may submit a join query to retrieve information from the database 30”; such as query Example 10 on Column 8) against a second table (Krishna, Column 4 line 36-37 “the transaction table 34 includes a record”; Figure 2B 34 see table ‘S’) included in the database (Krishna, Column 4 line 20 “database 30 is a relational database”) to generate a second result (Krishna, Column 5 lines 14-15 “The field-fragment map 70 indicates which fragments from Table S contains records from which states”) bitmap as the bitmap generate when evaluating the second predicate (Krishna, Column 8 lines 66-67 “bitmap B2 can be used to eliminate fragments from Tables S and T”), wherein each bit of the second result bitmap corresponds to a respective value included in a second set of values as Id) will be determined from the evaluation of the table fragments (Krishna, Column 5, lines 17-19 “Each entry 72 matches a particular state 74 to a list 76 of fragments from Table S that contain records that match the state”); 
	generating a third result bitmap (Krishna, Column 9 lines 1-5 “a bitmap B3 is constructed by combining the bitmaps B2 and B2”) based on the second result bitmap as B2 (Id) and a bit… index associated with the second table (Krishna, Column 5 lines 46-50 “the join fragment map may be composed of a single fragment-fragment map 80, formed by combining the two fragment maps 60 and 70.  The fragment-fragment map may be created by eliminating the state columns 64 and 74 from the two field-fragment maps”), wherein each bit of the third result bitmap corresponds to a respective value included in the first set of values (Krishna, Column 5, lines 62-68 “the bitmap 90 includes a row 92 for each fragment of Table R and a column 94 for each fragment of Table S”); and 
	generating at least one query result (Krishna, Column 3 line 56-57 “The result of a join operation may be returned directly to a user or may be further processed before it is returned to a user”) based on the first result bitmap as B1 (Krishna, Column 9 lines 1-5 “a bitmap B3 is constructed by combining the bitmaps B2 and B2”) and the third result bitmap as B3 (Id).
	Krishna does not explicitly teach a bit- slice index.  He teaches a bit- slice index (He, ¶57 “A particular type of bitmap index that may be used is a bit-sliced index (BSI)”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by Krishna to .

Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive.

	With regard to claim 1, applicant argues that the prior art does not teach generating a third result bitmap based on the second result bitmap and a bit-slice index associated with the second table.  Specifically applicant argues that the art is silent regarding generating a join fragment map based on a bit-slice index.
	In response to the preceding argument, applicant’s arguments suggest that applicant intends there to be a specific way in which the third result bitmap is generated.  The claim language states that it is done “based on” the second result bitmap and a bit-slice index associated with the second table.  This does not state how the second result bitmap or the bit-slice index are used to generate the third result bitmap.  It is suggested that the claims be amended to clarify the functionality that is performed to generate the third result bitmap.
	The claim language does not define the scope of “a bit-slice index”.  The only requirement is that the bit-slice index is “associated” with the second table.  Within the proposed combination of art, the second table was mapped to table ‘S’ (Krishna, Figure 2B 34).  The fragment map 60 is associated with table R (Krishna, Figure 3A see 66), 
	Based on the above reasoning the applied rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/Primary Examiner, Art Unit 2156